Exhibit IMPLANT SCIENCES CORPORATION ANNOUNCES SECOND QUARTER RESULTS FOR FISCAL SECOND QUARTER SECURITY REVENUES INCREASE BY 312% Wilmington, MA… February 19, 2009…Implant Sciences Corporation (NYSE Alternext US: IMX), a high technology supplier of systems and sensors for the homeland security market and related industries, today announced financial results for its fiscal 2009 second quarter ended December 31, 2008.The Company’s financial condition and results of operations reported below include only continuing operations, which exclude the financial condition and results of operations of i) Core Systems, the Company’s former wholly-owned subsidiary, the assets of which were sold on November 24, 2008, and ii) the medical reporting unit, the assets of which have been sold or are in the process of being sold as part of the Company’s decision to withdraw from the medical business. Highlights of the fiscal second quarter and six-month period ended December 31, 2008 are as follows: · Revenues for the second quarter increased 312%, to $1.5 million from $0.4 million · Gross margin for the second quarter increased to 42%, vs. a negative gross margin in the comparable prior period · Revenues for the six-month periodincreased 335%, to $7.5 million from $1.7 million · Gross margin for the six-month period increased to 46%, vs. 28% in the comparable prior period Total security revenues for the three months ended December 31, 2008 were $1,519,000 compared with $369,000 for the comparable prior year period, an increase of $1,150,000 or 312%.Total security revenues for the six months ended December 31, 2008 were $7,467,000 compared with $1,716,000 for the comparable prior year period, an increase of $5,751,000 or 335%.The increase in security revenues for the three and six months ended December 31, 2008 is a result of increased sales of our explosives detection products.For the six months ended December 31, 2008, the increase in sales of explosive detection products was positively affected by a significant shipment of our handheld explosives detection equipment to a customer in China during the first quarter of fiscal 2009.The Company also recorded increased revenues from performance on government contracts. Gross margin for the three months ended December 31, 2008 improved to $638,000, or 42% of security revenue, as compared with negative gross margin of $39,000, or (11%) of security revenue, for the comparable prior year period.Gross margin for the six months ended December 31, 2008 improved to $3,414,000, or 46% of security revenue, as compared with $487,000, or 28% of security revenue, for the comparable prior year period.The improvement in gross margin for the three and six months ended December 31, 2008 is a result of increased sales volume of our handheld explosives detection equipment. Loss from continuing operations for the three months ended December 31, 2008 was $2,090,000, or $0.15 per basic and diluted share, compared with a loss of $1,870,000, or $0.16 per basic and diluted share, for the comparable prior year period.The increase in loss from continuing operations for the three months ended December 31, 2008 is primarily a result of the increase in interest expense and realization of unrealized loss of our share of CardioTech’s stock owned by CorNova; offset by increased sales of our handheld explosives detection product and improved gross margins resulting from these sales.Loss from continuing operations for the six months ended December 31, 2008 was $2,724,000, or $0.20 per basic and diluted share, compared with a loss of $3,435,000, or $0.29 per basic and diluted share, for the comparable prior year period.The decrease in loss from continuing operations for the six months ended December 31, 2008 is due primarily to increased sales of our handheld explosives detection product and improved gross margins resulting from these sales; offset by the increase in interest expense and realization of unrealized loss of our share of CardioTech’s stock owned by CorNova. Net loss for the three months ended December 31, 2008 was $2,061,000, or $0.15 per share, as compared to $4,815,000, or $0.41 per share, for the comparable prior year period.Net loss for the six months ended December 31, 2008 was $1,705,000, or $0.12 per share, as compared to $7,017,000, or $0.59 per share, for the comparable prior year period.Net loss for the three and six months ended December 31, 2007 included loss from discontinued operations of $2,945,000 and $3,582,000, respectively. As of December 31, 2008, the Company’s cash position improved to $724,000 as compared to $412,000 as of June 30, 2008.The Company has approximately $200,000 cash as of today and will need to secure additional cash resources in the next 30 days. Glenn D.
